In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 178-906.
Writ granted; conviction and sentence reinstated. Because Campbell v. Louisiana, 523 U.S. 392, 118 S.Ct. 1419, 140 L.Ed.2d 551 (1998), does not apply retroactively and would not apply to relator in any case, see Coe v. Bell, 161 F.3d 320, 353, 355 (6th Cir.1998), relator has not shown that his claim is based on new jurisprudence “retroactively applicable to his case.” La. C.Cr.P. art. 930.8(A)(2). Accordingly, he filed below untimely. La. C.Cr.P. art. 930.8.
JOHNSON, J., would deny writ.